Citation Nr: 1750417	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left upper extremity disorder, to include as secondary to the service-connected cervical spine disability.

2.  Entitlement to a rating in excess of 10 percent prior to April 29, 2013, and in excess of 20 percent thereafter, for cervical spine multilevel degenerative disc disease and degenerative joint disease, status post C4-C6 micro-foraminotomy.

3.  Entitlement to an initial compensable rating for tension type headaches.  


ORDER

Entitlement to service connection for left upper extremity radiculopathy is granted.



FINDING OF FACT

The Veteran has left upper extremity radiculopathy that is as likely as not proximately due to his service-connected cervical spine disability.


CONCLUSION OF LAW

The criteria for service connection for left upper extremity radiculopathy as secondary to the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active military service from August 1981 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA Regional Office (RO) in Phoenix, Arizona.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence received in June  2016.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2017).

The increased rating issues being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

As the Board is granting the service connection issue, and is remanding the remaining claims, no discussion of VA's duties to notify and assist is necessary.  
The Veteran contends that he has a left upper extremity disorder that is secondary to his service-connected cervical spine disability.  See, e.g., February 2014 substantive appeal.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran has a current diagnosis of a left upper extremity disorder; and, if so, whether it is caused or aggravated by his service-connected cervical spine disability.

The Board finds that the competent and credible is at least in equipoise as to whether the Veteran has left upper extremity radiculopathy that is proximately due to his service-connected cervical spine disability.

The Veteran's service treatment records (STRs) show no treatment for, or diagnosis of, left upper extremity radiculopathy.  Post-service treatment records have shown left upper extremity complaints.  A December 2010 record shows that he had paresthesia and numbness.  It was noted that the Veteran suffered from cervical radiculopathy.  The Veteran underwent surgery for his cervical spine in March 2011.  The operation report shows a diagnosis of left-sided cervical radiculopathy. 

The Veteran was provided a VA examination in April 2013.  The examiner opined that the Veteran's upper extremity symptoms and physical examination findings did not meet the criteria for the diagnosis of cervical radiculopathy.  No nerve conduction studies were performed in connection with the examination.  

After the VA examination, private nerve conduction testing in May 2013 revealed axonal sensory neuropathy.  

In this case, when affording the Veteran the benefit-of-the-doubt, the evidence shows that he has left upper extremity radiculopathy.  Although the VA examiner opined that the criteria for such diagnosis were not met, nerve conduction studies after the examination confirm neuropathy.  Moreover, the Veteran's treatment records have also shown such diagnosis.  Therefore, the Board concludes that the evidence is at least in equipoise as to whether the Veteran does in fact have left upper extremity radiculopathy.  

The evidence also suggests that the Veteran's left upper extremity radiculopathy is caused by his service-connected cervical spine disability.  As noted above, the March 2011 operative report shows that the Veteran had left-sided cervical radiculopathy.  The Veteran's treatment records showing left upper extremity complaints reveal that they have been made in connection with his cervical spine disability.  No other etiology for the Veteran's left upper extremity radiculopathy has been shown in any of his treatment records.  Therefore, when affording the Veteran the benefit of the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for left upper extremity radiculopathy is, therefore, granted.


REMAND

Regarding the Veteran's cervical spine disability, the Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations of musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from April 2013, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examination is thus also necessary under 38 C.F.R. § 3.159(c)(4).  
With regard to the Veteran's tension type headaches, his last examination was also in April 2013 and the most recent treatment records are dated in 2015.  Since the Veteran's February 2014 substantive appeal indicates that his headaches may have worsened, and as there is no evidence dated since 2015 in which to assign a current rating, the Board concludes that a remand is necessary for updated records and a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  After furnishing the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the claims being remanded, obtain any outstanding VA treatment records, including those from the Tucson VA Medical Center, and request treatment records from any private providers the Veteran identifies, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c)(1).

2.  Accord the Veteran appropriate VA orthopedic and neurologic examinations to determine the severity of the service-connected cervical spine and headache disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected cervical spine and headache disabilities.  

For the Veteran's cervical spine, the examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected cervical spine disability.  The examiner should identify the nerves affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

For the Veteran's headaches, the examiner should discuss whether they consist of characteristic prostrating attacks averaging one in two months over last several months; characteristic prostrating attacks occurring on an average once a month over last several months; or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, after ensuring that the requested examination findings comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  The American Legion


Department of Veterans Affairs


